DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-15 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted May 20, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2014/0315099 A1).
With regard to Claim 1, Yamada et al. disclose a zinc secondary battery comprising a hydroxide ion-conductive separator comprising: a porous substrate defined as a porous body with open pores that serves as a substrate (paragraph 0028); and a layered double hydroxide (LDH)-like compound filling pores of the porous substrate (paragraphs 0025, 0028), wherein the LDH-like compound is a hydroxide and/or an oxide with a layered crystal structure, containing: Mg; and one or more elements, which include at least Ti, selected from the group consisting of Ti, Y, and Al, for example, the formula M2+1-xM3+x(OH)2An-x/n•mH2O, where M2+ can be at least one divalent cation, M3+ can be at least one trivalent cation, An- is an anion having a valency of n, n is 1 or greater, x is 0.1 to 0.4, and m is any number greater than 0 that indicates the molar number of water (paragraph 0028). Although Yamada et al. do not give a specific example of the combination of Mg, Al, Ti and Y groups for the double hydroxide, Yamada teaches that M2+ can be chosen from a group the includes Mg2+, M3+ can be chosen from a group that includes Al3+, Ti3+, Y3+ , and An- can be chosen from a group that includes OH (paragraph 0028). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the combination of Mg,  Al, Ti, Y and OH could be used in the double hydroxide because Yamada teaches that any combination of the cations and anions can be chosen from the groups.
With regard to Claim 2, Yamada et al. disclose wherein x can be 0.1 to 0.4 resulting in 1-x being 0.9 to 0.6 (paragraph 0028).  Yamada et al. do not specifically disclose wherein an atomic ratio Mg/(Mg + Ti + Y + Al) in the LDH-like compound, as determined by energy dispersive X-ray spectroscopy (EDS), is 0.03 to 0.25. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an atomic ratio Mg/(Mg + Ti + Y + Al) in the LDH-like compound of 0.03 to 0.25, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 3, Yamada et al. disclose wherein x can be 0.1 to 0.4 and the M3+ cations can be split between more than one metal in any amount (paragraph 0028).  Thus, an atomic ratio of Ti/(Mg + Ti + Y + Al) in the LDH-like compound, as determined by energy dispersive X-ray spectroscopy (EDS), can be 0.40 to 0.97. 
With regard to Claim 4, Yamada et al. disclose wherein x can be 0.1 to 0.4 and the M3+ cations can be split between more than one metal in any amount (paragraph 0028).  Thus, an atomic ratio of Y/(Mg + Ti + Y + Al) in the LDH-like compound, as determined by energy dispersive X-ray spectroscopy (EDS), can be 0 to 0.45. 
With regard to Claim 5, Yamada et al. wherein x can be 0.1 to 0.4 and the M3+ cations can be split between more than one metal in any amount (paragraph 0028).   Yamada et al. do not specifically disclose wherein an atomic ratio Al/(Mg + Ti + Y + Al) in the LDH-like compound, as determined by energy dispersive X-ray spectroscopy (EDS), is 0 to 0.05. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an atomic ratio Al/(Mg + Ti + Y + Al) in the LDH-like compound of 0 to 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 6, the recitation, “wherein when a surface of the hydroxide ion-conductive separator is subjected to X-ray diffraction, a peak derived from the LDH-like compound is detected in the range of 5° ≤ 2θ ≤ 10°”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
With regard to Claims 7-8, Yamada et al. disclose wherein the separator can be a composite of a porous body with open pores that serves as a substrate and an inorganic solid electrolyte, such as the hydroxide ion-conductive separator, deposited and grown in the pores (paragraph 0028). Yamada et al. also disclose that the substrate can be made of a foamed resins (paragraph 0028), which are known to be cured into polymers.
With regard to Claim 9, Yamada et al. disclose wherein hydroxide ion-conducting separator has an ion conductivity of 10-4 to 10-1 S/m (paragraph 0030), which meets the claimed range of 2.0 mS/cm or more. 
With regard to Claim 10, while Yamada does not specifically teach that the He permeability per unit area of the hydroxide ion-conductive separator is 10 cm/min-atm or less, it would have been obvious to one of ordinary skill in the art that the hydroxide ion-conductive separator could have a small helium permeability because the process of forming the hydroxide ion-conductive separator of Yamada is the same as that of the present invention. Thus, the product of the process of Yamada must have the same properties as that of the present invention.
With regard to Claim 11, Yamada et al. do not specifically disclose wherein, even when immersed in a 5.4 M KOH aqueous solution containing zinc oxide at a concentration of 0.4 M at 90°C for one week, the hydroxide ion-conductive separator has a He permeability per unit area of 10 cm/min-atm or less. However, it would have been obvious to one of ordinary skill in the art that the hydroxide ion-conductive separator could have a small helium permeability because the process of forming the hydroxide ion-conductive separator of Yamada comprise that the electrolyte of the zinc battery comprises an aqueous solution containing potassium hydroxide and zinc oxide (paragraph 0046), and is the same as that of the present invention. Thus, the product of the process of Yamada must have the same properties as that of the present invention.
The recitation, “even when immersed in a 5.4 M KOH aqueous solution containing zinc oxide at a concentration of 0.4 M at 90°C for one week, the hydroxide ion-conductive separator has a He permeability per unit area of 10 cm/min-atm or less”,  is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
With regard to Claim 12, Yamada et al. do not specifically disclose wherein an interlayer distance in the layered crystal structure constituting the LDH-like compound is 0.883 to 1.8 nm.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an LDH-like compound having an interlayer distance in the layered crystal structure of 0.883 to 1.8 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 13, Yamada et al. disclose wherein the LDH-like compound further comprises Zn (paragraph 0028). 
With regard to Claim 14, Yamada et al. disclose a zinc secondary battery comprising the hydroxide ion-conductive separator noted above (paragraph 0025). 
With regard to Claim 15, Yamada et al. disclose Applicant’s arguments rely on language solely recited in preamble recitation. When reading the preamble in the context of the entire claim, the recitation “a solid alkaline fuel cell” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725